Case 1:21-cv-00094-MSM-LDA Document 1 Filed 02/26/21 Page 1 of 4 PageID #: 1




                       UNITED STATE DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND

JENNIFER PUCHALA                           :

VS.                                        :              C.A. NO.

SCHOOL HOUSE APTS., LLC                    :

                                        COMPLAINT

       Now comes the Plaintiff, Jennifer Puchala, in the above-entitled matter, and

hereby alleges and states as follows:

                                     JURISDICTION

       1.     Jurisdiction of this Court is proper under 28 U.S.C. 1332. Plaintiff is a

citizen of the Commonwealth of Massachusetts Commonwealth of Massachusetts and

Defendant, School House Apts., LLC is a limited liability company organized and

existing under the laws of the State of Rhode Island. The matter in controversy exceeds,

exclusive of interest and costs, the sum of $75,000.00.

                                         PARTIES

       2.     Plaintiff, Jennifer Puchala, at all times relevant hereto, was a resident of the

Town of Whitinsville, in the Commonwealth of Massachusetts.

       3.     Upon information and belief, Defendant, School House Apts., LLC, is a

limited liability company organized and existing under the laws of the State of Rhode

Island and owner of real property located at 6 Almeida Drive, Manville, Rhode Island

02838, known as the School House Apartments.
Case 1:21-cv-00094-MSM-LDA Document 1 Filed 02/26/21 Page 2 of 4 PageID #: 2




                                  CAUSE OF ACTION

                                        COUNT I

                                     NEGLIGENCE

       4.     On or about January 21, 2019, Plaintiff, Jennifer Puchala, was visiting her

mother, who resides at 6 Almeida Drive, Apartment 304, Manville, Rhode Island 02838

when she slipped and fell on ice and/or snow, which had accumulated in the parking area

at the apartment.

       5.     At all times material hereto, Plaintiff, Jennifer Puchala, was in the exercise

of due care and caution.

       6.     Defendant, School House Apts., LLC, by and through its agents, servants

and employees had a duty to exercise reasonable care to inspect the parking area of the

apartment complex and determine the existence of any unsafe condition, including, but

not limited to unsafe accumulation of ice and/or snow, which could cause harm to

individuals residing at or visiting those residing at the apartment complex, including the

Plaintiff.

       7.     Defendant, School House Apts., LLC, by and through its agents, servants

and employees, was negligent in failing to inspect the parking area, located at 6 Almeida

Drive, Manville, Rhode Island, to determine the existence of any unsafe condition,

including, but not limited to unsafe cumulation of ice and/or snow, and further, were

negligent in not remedying said unsafe condition.

       8.     Defendant, School House Apts., LLC, by and through its agents, servants

and employees were under a duty to exercise reasonable care to keep the premises free
Case 1:21-cv-00094-MSM-LDA Document 1 Filed 02/26/21 Page 3 of 4 PageID #: 3




from unsafe and dangerous conditions, by inspection or other affirmative acts, which

could cause harm to individuals, like the Plaintiff, on the premises.

       9.     Defendant, School House Apts., LLC, by and through its agents, servants

and employees negligently failed to remove ice and/or snow from the parking area,

located 6 Almeida Drive, Manville, Rhode Island, thereby causing an unsafe condition,

which resulted in injuries to the Plaintiff, Jennifer Puchala.

       10.    As a direct and proximate result of the negligence of the Defendant, by and

through its agents, servants and employees, as complained of herein, the Plaintiff,

Jennifer Puchala, sustained severe, permanent, personal injuries which incapacitated her;

she has been prevented from carrying on her usual activities; she suffered, presently

suffers and in the future will suffer great pain of body and mind; she incurred, is

continuing to incur and will in the future incur great expense for medical hospital care

and attention; and she has sustained and in the future will sustain loss earnings, salary

and/or wages.

       WHEREFORE, Plaintiff, Jennifer Puchala, hereby makes demand for judgment

against the Defendant, School House Apts., LLC, in an amount sufficient to sustain the

jurisdiction of this Court and to be determined by the trier of fact for compensatory

damages, plus interest and costs.
Case 1:21-cv-00094-MSM-LDA Document 1 Filed 02/26/21 Page 4 of 4 PageID #: 4




                                  Plaintiff,
                                  By and through her attorney.

                                   /s/ Thomas A. Tarro, III
                                   Thomas A. Tarro, III (#2046)
                                   ttarro3rd@tarromarotti.com

                                   /s/ Kris R. Marotti
                                   Kris R. Marotti (#4605)
                                   kmarotti@tarromarotti.com

                                   Tarro & Marotti Law Firm, LLC
                                   Summit East, Suite 330
                                   300 Centerville Road
                                   Warwick, RI 02886
                                   (401) 737-7200



Dated: February 26, 2021

         PLAINTIFF HEREBY CLAIMS HER RIGHT TO TRIAL BY JURY
